Citation Nr: 1812233	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-10 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for a neck disorder.  

3.  Entitlement to an initial rating in excess of 10 percent for a right rotator cuff condition.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran had active military service including from March 1968 to April 1970, June 1984 to September 1984, February 1989 to April 1993 and October 2004 to June 2006.  He also had additional periods of Active Duty for Training (ACDUTRA) (including from July 25, 1976 and from August 2006 to May 2007), Inactive Duty for Training (INACDUTRA) and Reserve service. 

These matters come before the Board of Veterans' Appeals (Board) from a July 2009 rating decision rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California. 

In March 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The record was held open for an additional 30 days for the Veteran to submit additional evidence.  He waived RO consideration of any additional evidence added to his file.

The January 2014 Statement of the Case adjudicated the matters of service connection for the low back and neck disabilities as requiring new and material evidence.  However, the Veteran was afforded a VA examination for these disorders in April 2008.  Thus, although he did not submit a notice of disagreement with the November 2007 rating decision which initially denied these claims, the April 2008 VA examination is new and material evidence that was received within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242 (2010).  As such, the November 2007 rating decision is not final and the claims for service connection for disorders of the low back and neck have been pending since May 27, 2007, the day following the Veteran's separation from his most recent period of military service/ACDUTRA.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. § 20.1105 (2017).

The issue of an increased initial rating for a right rotator cuff condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's low back disorder is related to his military service.

2.  The Veteran's neck disorder is related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder are met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for a neck disorder are met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he incurred his back and neck disabilities in an automobile accident enroute to ACDUTRA in July 1976 and that his back and neck pains have been continuous since that accident (and have been aggravated as a result of injuries sustained during subsequent periods of service).  See March 2017 hearing transcript.

Service connection may be established for a disability resulting from injury or disease incurred during active service.  38 U.S.C. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Active service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C. § 101(22); 38 C.F.R. § 3.6(c). 

Generally, to establish service connection the evidence must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

The Veteran has multiple current diagnoses for his back and neck disorders, including chronic cervical and lumbar strain on April 2008 VA examination and lumbar degenerative joint disease L4-S1 and cervical degenerative disc disease C3-T1 on May 2009 on May 2009 VA examination as well as additional VA and private treatment records.  Thus, element one for both his low back (lumbar spine) and neck (cervical spine) disabilities is met.

Regarding element two, in-service incurrence of a disease or injury; the Veteran's service personnel records include a June 30, 1976 Department of the Army, Reserve Letter Orders, showing that the Veteran was ordered to report for ADT (ACDUTRA) on July 25, 1976 for 14 days.  These records also include a November 15, 1976 letter regarding Authorization for Follow-up Medical Care which shows that the Veteran was "injured on 25 July 1976 while enroute to annual training.  Character and extent of condition require treatment: auto accident, post-concussion syndrome and back and neck injury."  It is further noted that "[t]he injury was incurred in the line of duty and reservist is entitled to receive continued pay and allowances from 9 August 1976 through a termination date to be determined by your activity."  The Veteran's service personnel records also show that, on April 13, 2006 (a period of active duty), he was involved in a motor vehicle accident in which his vehicle was rear ended and he "sustained whiplash" injury.  His service treatment records show that he complained of increased back and neck pain after this incident.  

As to element three, nexus, the April 2008 VA examination report shows that the examiner noted the Veteran's history of 1976 and 2006 motor vehicle accidents (both during periods of ACDUTRA and active duty service, respectively) and includes the opinion that the Veteran's chronic cervical and lumbar strain "are caused by or the result of the injuries incurred while in the military.  There are no other causative factors identified."  Similarly, a July 2010 VA examination report notes the Veteran's history of 1976 injury and includes the opinion that it is degenerative joint disease (DJD) of the lumbar and cervical spine "at as likely as not" caused by his in-service injury because he sustained and was treated for low back and neck pain in service and his pain never totally subsided during or after service despite treatment.  Finally, a March 2017 opinion from a VA physician notes that, after a review of the Veteran's VA and military treatment records (including 1976 medical evidence), it is more than 50 percent likely that the Veteran's neck and back conditions are related to his 1976 auto accident.  The Board finds these opinions demonstrate a relationship between the back and neck injuries sustained during his period of ACDUTRA in July 1976 and the Veteran's current lumbar spine and cervical spine disabilities.  The April 2008 and July 2010 VA examiners provided an understandable and rational basis for the opinions, and relied on an accurate history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Further, there is no evidence to the contrary.  Therefore, element three for both his lumbar spine and cervical spine disabilities is met.

In sum, the evidence of record reflects that the Veteran has current low back (lumbar spine) and neck (cervical spine) disabilities, that he incurred back and neck injuries during active service (ACDUTRA), and that his current lumbar and cervical spine disabilities are related to those injuries.  Thus, service connection for low back and neck disorders is warranted.  38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.

The Board would like to thank the Veteran for his numerous years of honorable service, ranging from 1968 to 2007.


ORDER

Service connection for a low back disorder, including DJD, is granted.

Service connection for a neck disorder, including DJD, is granted.


REMAND

With respect to the claim for an increased initial rating for a right rotator cuff condition, during his March 2017 Board hearing, the Veteran complained of increased right upper extremity weakness.  He was last afforded a VA examination in May 2009 in connection with his claim for service connection.  The examination report contains initial range of motion testing.  However, the examination report does not include active and passive range-of-motion testing.  There are also no range-of-motion findings for the Veteran's right rotator cuff in weight-bearing and nonweight-bearing positions and the examiner provided no information on the additional functional limitations experienced by the Veteran due to flare-ups.  

Notably, in Sharp v. Shulkin, 29 Vet. App. 26 (2017), the United States Court of Appeals for Veterans Claims (Court) addressed the adequacy of a VA examiner's report when providing an opinion regarding functional loss during flare-ups of a musculoskeletal disability, pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why she could not do so."  See Sharp, at 33.  

Accordingly, the Veteran should be afforded a new VA examination which addresses all functional limitations due to his right rotator cuff condition, including any reports of flare-ups, painful motion and/or weakness due to his right rotator cuff disability.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate with the claims file any outstanding pertinent treatment records, including additional VA treatment records (such as those that may have been created since the last such update of the claims-file).

2.  The AOJ should schedule the Veteran for a new VA examination to determine the severity of his right rotator cuff condition.  In providing the requested opinion, the examiner should elicit the Veteran's subjective complaints (including flare-ups), report all clinical findings in detail, and reconcile the subjective complaints with the objective findings, commenting on the resulting functional impairment.  Based on a review of the record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should provide responses to the following:

a)  Please test the range of motion of the Veteran's shoulders in active motion, passive motion, weight-bearing, and nonweight-bearing, if possible.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b)  The examiner should specifically the describe all manifestations of flare-ups and describe any related functional loss in terms of additional range of motion loss.  If unable to do so, the examiner must indicate why.

c)  The examiner should review the VA treatment records and examination reports since May 27, 2007 (the effective date of service connection and assignment of the initial 10 percent rating) and provide a retrospective opinion which identifies the range of motion of the Veteran's right shoulder in active motion, passive motion, weight-bearing, and nonweight-bearing.  If it is not possible to provide such an opinion without resorting to mere speculation, please so state and provide an explanation as to why an opinion cannot be given.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  The AOJ should then review the record and readjudicate the claim.  If the appeal remains denied, the AOJ should issue a supplemental statement of the case, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


